

113 S1569 PCS: Default Prevention Act of 2013
U.S. Senate
2013-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 211113th CONGRESS1st SessionS. 1569IN THE SENATE OF THE UNITED STATESOctober 8, 2013Mr. Reid (for himself and Mr. Baucus) introduced the following bill; which was read the first timeOctober 9, 2013Read the second time and placed on the calendarA BILLTo ensure the complete and timely payment of the
		  obligations of the United States Government until December 31, 2014.1.Short
			 titleThis Act may be cited as the
			 Default Prevention Act of
			 2013.2.Ensuring timely
			 paymentSection 2 of the No
			 Budget, No Pay Act of 2013 (31 U.S.C. 3101 note) is amended—(1)by striking date of the enactment of this Act each place it appears and inserting date of enactment of the Default Prevention Act of 2013;(2)in subsection (a), by striking May 18, 2013 and inserting December 31, 2014; and(3)in subsection (b), by striking May 19, 2013 each place it appears and inserting January 1, 2015.October 9, 2013Read the second time and placed on the calendar